DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: the declaration of "main dimension is at least 1,5 times the main dimension" on pages 3 and 9. It is unclear if “1,5” refers to 1-5 times, 1.5 times, or 1 to 5 times the size.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Under 35 U.S.C. § 112(b), Appellant’s claims must particularly point out and distinctly claim the
subject matter the applicant regards as the invention. The statutory language of particularity and
distinctness indicates that claims must be cast in clear and not vague or ambiguous, terms. If, instead, “a
claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the
applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. §112, second paragraph, as indefinite.” Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (precedential).
	Claim 1 recites the limitation "catheter" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if this is a new catheter being introduced or the one previously mentioned in line 1. 
Regarding claim 1, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 1 further recites in lines 17-18, “main dimension is at least 1,5 times the diameter of the main dimension”. Main dimension is used to denote two main dimensions and it is unclear which is being referred to with each declaration. For compact prosecution purposes examiner will interpret based on Figure 4’s demonstration for which main dimension refers to which portion (main dimension of the lumen is smaller than that of the main dimension of the outer surface in the expanded form. 
Claim 1 further recites, “main dimension is at least 1,5 times the diameter of the main dimension” in lines 17-18. It is unclear if “1,5” refers to 1-5 times, 1.5 times, or 1 to 5 times the size. For compact prosecution purposes, examiner will interpret 1,5 as 1.5 times the dimension of the lumen in compared to the outer surface of the expanded form of the compressible filling body. It is recommended that applicant correct appropriately and corresponding to the similar specification objection made above.
Regarding claim 2, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 4 recites the limitation ""the material"" in line 2.  There is insufficient antecedent basis for this limitation in the claim. There has been no previous introduction of a material.
Regarding claim 4, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).Claim 7 recites the limitation "the diameter" in line 2.  There is insufficient antecedent basis for this limitation in the claim. There has been no previous introduction of a diameter.
Regarding claim 9, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	Appropriate correction is required. 
The remaining claims 3, and 5-8 are also rejected due to their dependency on rejected claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Argentine et al. [2017/0360993] in view of Rosenbluth et al. [2003/0014075].
With respect to Claim 1, Argentine discloses: (Figure 3A, 3B) A catheter system (Methods for introducing the hydrogel-associated endovascular prosthesis are known in the art, and suitably include the use of various catheter systems, often utilizing a stent-graft delivery catheter, or other similar structures, [0060]) for delivery of a filling body to an aneurysmal sac in a body lumen which catheter system comprises: a substantially tubular shaft having a proximal end, a distal end and a guidewire lumen extending between the proximal and distal ends; a substantially tubular sheath (Methods for introducing the hydrogel-associated endovascular prosthesis are known in the art, and suitably include the use of various catheter systems, often utilizing a stent-graft delivery catheter, or other similar structures, [0060]…Methods for carrying out the radial expansion are known in the art and suitably include the use of a balloon catheter, or removal of a covering or sheath to allow endovascular prosthesis 100 to self-expand, as described herein and known in the art, [0061]) defining an interior volume, coaxially positioned over the tubular shaft and slidable relative to the tubular shaft; a compressible filling body arranged in a compressed state in the interior volume between the sheath and the shaft near the distal end of the tubular shaft; wherein the compressible filling body (100) is expandable (Methods for carrying out the radial expansion are known in the art and suitably include the use of a balloon catheter, or removal of a covering or sheath to allow endovascular prosthesis 100 to self-expand, as described herein and known in the art, [0061]…expanding the hydrogel composition to the expanded state within the target blood vessel. As discussed throughout, expansion of the hydrogel composition from a non-expanded state to an expanded state occurs when the hydrogel polymer in the hydrogel composition is hydrated with water (e.g., blood), [0062]), when released from the sheath…having a lumen (116), preferably substantially cylindrical (See Figure 1B), and an outer surface having a main dimension perpendicular to the longitudinal axis of the lumen (See Figure 3B), which main dimension is at least 1, 5 times the diameter of the main dimension, perpendicular to the longitudinal axis, of the lumen (Examiner notes that the outer portion of 100 is covered by a hydrogel composition (108A) and seen in its expanded configuration in Figure 3B. It is understood that this state is larger than the non-expanded state when compressed within a catheter (see [0062]) and this expanded state is meant to fill/implant in a target treatment site in the body (see [0033].).Argentine fails to disclose: a porous filling body. 
	Within the same field of aneurysm filling, Rosenbluth teaches: (Figure 1A-1E, expansile polymeric material 30) a porous filling body (The expansile polymeric material may comprise a hydrogel. Preferable hydrogels include a biocompatible, macroporous, hydrophilic hydrogel foam, [0055]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the compressible filling body of Evans to have the porous filling body of Rosenbluth for the purpose of porosity creates more surface area which allows for better expansile and thrombogenic properties, [0023]. 
	With respect to Claim 2, Argentine further discloses: The catheter system according to claim 1, wherein the outer surface is non-cylindrical, preferably bulbous shaped, ellipsoidal or spheroid (See Figure 3B).
	With respect to Claim 3, Argentine further discloses: (See Figure 3A and 3B) The catheter system according to claim 1, wherein a stent is arranged in the lumen of the filling body (…body stent 106 allows for the endovascular prosthesis 100 to transition between a radially-compressed configuration (see FIG. 5A) suitable for delivery in a low-profile delivery catheter and a radially-expanded configuration (see FIG. 5B), [0055]).
	With respect to Claim 4, Argentine further discloses: The catheter system according to claim 1, wherein the material (stent in figure 3A is part of the inner body as it is part of the inner lumen, see [0055]) of the filling body has an open cell structure (See stent within lumen in Figure 3A or 3B), preferably of a shape memory polymer or other memory material (Body stents 106 can be provided as rings or other expandable features that can be self-expanding… structures are shaped or formed from a material that can be provided with a mechanical memory to return the structure from a radially-compressed or constricted delivery configuration to a radially-expanded configuration for deployment. Non-exhaustive exemplary self-expanding materials include stainless steel, a super-elastic metal such as a nickel titanium alloy or nitinol, various polymers, or a so-called super alloy, which may have a base metal of nickel, cobalt, chromium, or other metal , [0055]).
	With respect to Claim 5, Argentine further discloses: The catheter system according to claim 4, wherein the material of the filling body is a the hydrogel composition 108… applied to the tubular body 104 in a liquid, gel, foam, suspension other flowable form, [0030] [a]…hydrogel composition 108 can further comprise a biologically active agent…biologically active agents which can be utilized in the embodiments described herein include… collagen, fibrin, thrombin, dipyridamole, heparin, anti-platelet drugs, anti-thrombogenic drugs, anti-proliferative drugs, and anti-mitotic drugs. Suitably, the biologically active agent is a pro-thrombotic material such as collagen fibrin or thrombin, [0041]. (Examiner notes page 6 of applicant specification for support that “Such a structure allows for good compressibility and allows for good thrombogenic properties when expanded into the aneurysmal sac” which is clearly supported by the prior art).
	Argentine fails to explicitly disclose that the filling body is a structure similar to cancellous and cortical fibres.
	However, it would have be obvious that Argentine’s device is a similar structure to cancellous and cortical fibres because the filling bodies are created with similar materials that yield similar resulting properties. 
	Argentine fails to explicitly disclose a non-isotropic 3D printed foam.
	Argentine teaches a hydrogel composition 108… applied to the tubular body 104 in a…foam,…and can further comprise…collagen, fibrin, thrombin, dipyridamole, heparin, anti-platelet drugs, anti-thrombogenic drugs, anti-proliferative drugs, and anti-mitotic drugs…material such as collagen fibrin or thrombin, but is silent as to the method of being 3D printed with a structure similar to cancellous and cortical fibres. The claimed phrase “3D-printed with a structure similar to cancellous and cortical fibres” is being treated as a product by process limitation; that is, that the 3D-printed foam is made by combining different elements that yield good compressibility and thrombogenic properties. As set forth in MPEP 2113, product-by-process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. See MPEP 2113. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698,227 USPQ 964,966 (Fed. Cir. 1985).
Thus, even though Argentine is silent as to the process used to create a 3D printed foam, it appears that the product in Argentine would be the same or similar as that claimed; especially since both applicant' s product and the prior art product is made of compositions that create good compressibility and thrombogenic properties. 
	Furthermore, Applicant has not provided evidence of the criticality of the claimed non-isotropic 3D printed foam with a structure similar to cancellous and cortical fibres in the instant specification. On page 6 of the instant specification, Applicant discloses exemplary reasons for why applicant chooses a non-isotropic 3D printed foam of the device in order to allow for good compressibility and good thrombogenic properties when expanded in the aneurysmal sac. However, Applicant has not provided evidence, such as how the claimed non-isotropic 3D printed foam with a structure similar to cancellous and cortical fibres have unexpected results in use when expanded in the aneurysmal sac. It is the Examiner's position that one of ordinary skill in the art at the time the invention was made would have known to include a material to achieve good compressibility and good thrombogenic properties and determined the necessary materials of the device to achieve said properties when expanded in the aneurysmal sac. Therefore, the claimed materials that make up the filling body are merely  a composition discoverable by routine skill in the art and fails to patentably distinct the claimed invention of claim 5 from the prior art.	
With respect to Claim 6, Argentine further discloses: The catheter system according to claim 1, wherein the filling body is composed out of a plurality of thrombogenic wires (…hydrogel composition 108 (or hydrogel coating) covers the entire outer surface 120 of the tubular body 104. This includes both the graft material 110 of tubular body 104, as well as body stents 106, show in FIG. 1A, [0036]) (Examiner understands that since the stent wires are covered by the hydrogel composition, as shown in Figure 3B the wires of the stent 106 are thrombogenic due to having the thrombogenic composition lying on the exterior.) arranged to a body core in which the substantially cylindrical lumen (See Figure  3B) is provided (…the hydrogel composition 108 is applied to the tubular body 104 in a liquid, gel, foam, suspension other flowable form, [0030]…hydrogel composition 108 can further comprise a biologically active agent…biologically active agents which can be utilized in the embodiments described herein include… collagen, fibrin, thrombin, dipyridamole, heparin, anti-platelet drugs, anti-thrombogenic drugs, anti-proliferative drugs, and anti-mitotic drugs. Suitably, the biologically active agent is a pro-thrombotic material such as collagen fibrin or thrombin, [0041]).
	With respect to Claim 7, Argentine discloses: The catheter system according to claim 1, that is capable of entering aneurysm defects within the abdominal and thoracic regions of the aorta and the iliac artery (…Embodiments of the present technology as described herein can be combined in many ways to treat one or more of many vascular defects such as aneurysms or dissections within a blood vessel, such as the abdominal or thoracic regions of the aorta, [0022]…The most common culprit vessels are lumbar arteries, inferior mesenteric artery or internal iliac artery. Embolization of the branch vessel is indicated if the aneurysm sac continues to expand in size, [0076]) (Examiner understands that both the placement and intended use for the prior art and the application are identical. In addition to pages 6-7 of the applicant specification stating, “For aneurysm in other parts of the body, such as the thoracic aorta, the iliac artery and the popliteal artery, other dimensions would be required (2 cm to 10 cm).” it is the examiner’s position that the prior art meets all the limitations of the claim.).
	It would be obvious that Argentine’s device would be within the claimed ranges of 2-10cm because it is intended to be used in the same parts of the body. 
Argentine discloses the claimed invention except for disclosing the claimed ranges of the lumen as 2-10cm. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a lumen within the range of 2-10cm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.	
	Furthermore, Applicant has not provided evidence of the criticality of the claimed range of 2-10 cm in the instant specification. On page 6 of the instant specification, Applicant discloses exemplary dimensions of the lumen of the device in order to use the device in a number of places in the body. However, Applicant has not provided evidence, such as how the claimed range have unexpected results in the outcome of the invention. It is the Examiner's position that one of ordinary skill in the art at the time the invention was made would have known the approximate range of 2-10 cm and determined the necessary dimensions of the device to use it in the specified areas as disclosed by the application specification. Therefore, the claimed range is merely a range discoverable by routine skill in the art and fails to patentably distinct the claimed invention of claim 7 from the prior art.	With respect to Claim 8, Argentine discloses: The catheter system according to claim 1, wherein the filling body is coated with a hemostatic coating, such as fibrinogen, fibrin or collagen or another coating promoting aneurysm sac remodeling (…hydrogel composition 108 (or hydrogel coating) covers the entire outer surface 120 of the tubular body 104. This includes both the graft material 110 of tubular body 104, as well as body stents 106, show in FIG. 1A, [0036]) (…the hydrogel composition 108 is applied to the tubular body 104 in a liquid, gel, foam, suspension other flowable form, [0030]…hydrogel composition 108 can further comprise a biologically active agent…biologically active agents which can be utilized in the embodiments described herein include… collagen, fibrin, thrombin, dipyridamole, heparin, anti-platelet drugs, anti-thrombogenic drugs, anti-proliferative drugs, and anti-mitotic drugs. Suitably, the biologically active agent is a pro-thrombotic material such as collagen fibrin or thrombin, [0041]).
	With respect to Claim 9, Argentine further discloses: The catheter system according to claim 1, wherein the lumen of the filling body is flared on at least one (See Figure 6 where filling body flares towards neck region of aneurysm 606), preferably both ends to facilitate cannulation.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Argentine et al. [2017/0360993] in view of Rosenbluth et al. [2003/0014075], as applied to Claim 1 above, and further in view of Evans et al. [2006/0212112].
	With respect to Claim 9, Argentine in view of Rosenbluth discloses: The catheter system according to claim 1, in addition to wherein the lumen of the filling body is flared on at least one, preferably both ends to facilitate cannulation. Although in the event applicant disagrees, as it is not explicitly disclosed in Argentine, within the same field of aneurysm stents, Evans discloses: wherein the lumen of the filling body is flared on at least one (proximal end 50) (See Figure 5D), preferably both ends to facilitate cannulation (…lower or proximal end 50 of the tubular lumen will be flared to a larger diameter so that it can accommodate the openings into both of the iliac arteries (IA), [0052]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the filling body of Argentine in view of Rosenbluth to have the flared ends as taught by Evans for the purpose of accommodating the openings into bifurcation arteries, [0052].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Document B discloses a stent prosthesis used to treat endoleaks with a single or double lumen. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE A CODRINGTON whose telephone number is (571)272-8441. The examiner can normally be reached Monday - Thursday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.A.C./Examiner, Art Unit 3771         

/KATHERINE M SHI/Primary Examiner, Art Unit 3771